--------------------------------------------------------------------------------

September 7, 2007
Board of Directors
FitMedia Inc.
7108–150A Street
Surrey, British Columbia, Canada V3S 2E2


Gentlemen:

     This letter of intent (hereinafter referred to as this “LOI”) summarizes
our discussions and reflects our mutual intent to pursue a share exchange
between FitMedia Inc., a Delaware corporation (“FitMedia” or “FTME”), whose
common stock is quoted on the OTCBB under the symbol “FTME,” and the following
entities:

(a) Mr. Zhao Shou Ren (趙守仁) (holder of PRC identity Card number
33062519560828235X), who owns 100% of the share capital of Ren Ji Cement
Investment Company Limited, a British Virgin Islands corporation;

(b) Ren Ji Cement Investment Company Limited (“Renji Investment”), a British
Virgin Islands corporation and the 100% owner of the share capital of Ren Ji
Cement Company Limited, a corporation organized and existing under the laws of
the Hong Kong SAR of the People’s Republic of China;

(c) Ren Ji Cement Company Limited (“HK Renji”) a corporation organized under the
Hong Kong SAR of the People’s Republic of China, and the 100% owner of the share
capital of Anhui Province Runji Cement Company Limited, a corporation organized
under the laws of the People’s Republic of China.

(d) Anhui Province Runji Cement Company Limited (‘Anhui Runji”), a PRC company
with a fully paid up capital of RMB 60 million. Its main business is
manufacturing and selling of cement and its related products in the central PRC.

(e) Timothy Crottey, President of FitMedia.

The terms and conditions of the share exchange and ancillary transactions are to
proceed as set forth below.

     The date and time at which the transactions between FitMedia and Mr. Zhao
Shou Ren (the shareholder of Ren Ji Investment) will be effectuated is referred
to as the “Closing.” The parties contemplate that the Closing will occur by
October 31, 2007.

1. Stock Purchase Agreement. Prior to the Closing, Mr. Zhao Shou Ren
(hereinafter, the “Shareholder”) or his designee and Timothy Crottey (the
“FitMedia Shareholder”) will enter into a stock purchase agreement (the “Stock
Purchase Agreement”). The Stock Purchase Agreement will provide for the sale by
the FitMedia Shareholder to the Shareholder (or his designee) of 18,500,000
restricted common shares of FTME (the “Affiliate Shares”). The purchase price
for the Affiliate Shares, to be delivered at the Closing, will be Five Hundred
Forty Thousand and no/100 Dollars ($540,000) in cash, against which will be
credited a $50,000 non-refundable deposit as provided for and set forth herein.

2. Share Exchange. Upon the satisfaction of all conditions precedent to the
Closing, the following exchanges will take place pursuant to the Share Exchange
Agreement:

--------------------------------------------------------------------------------

FitMedia Inc.
September 7, 2007
Page 2

  a.

The Shareholder will transfer to FTME all of the outstanding share capital of
Ren Ji Cement Investment Company Limited.

        b.

FTME will issue to the Shareholder or his designee Fifty Five Million
(55,000,000) shares of FTME common stock.

     It is the intent of the parties that, after FTME satisfies the aforesaid
covenant and the transfer contemplated by the Stock Purchase Agreement and the
Share Exchange Agreement, the Shareholder (or his designee) will hold 73,500,000
of FTME common stock, representing 93.2% of the outstanding capital stock of
FTME.

     Definitive Share Exchange Agreements. FTME and the Shareholder shall
proceed to negotiate a definitive share exchange agreement (hereinafter referred
to as the “Share Exchange Agreement”), to be drafted by the Shareholder’s
counsel, which will contain terms consistent with this LOI and such other terms
and conditions as are appropriate under the circumstances. In that regard, the
Share Exchange Agreement will prescribe the structure for the Share Exchange
whereby the receipt of stock from FTME by the Shareholder will be tax-free under
Section 368 of the Internal Revenue Code.

3. Closing Conditions. FTME’s and the Shareholder’s respective obligations to
complete the Share Exchange shall be subject to the satisfaction of usual and
customary conditions (any of which is susceptible to waiver by the party
affected detrimentally), which shall include, without limitation, the following:

(a) FTME and the Shareholder shall have executed a mutually satisfactory Share
Exchange Agreement consistent with the terms of the transactions set forth in
this LOI;

(b) Each of FTME and the Shareholder shall have been satisfied, within seven
days after the date of this LOI (hereinafter referred to as “Due Diligence
Deadline”), with the results of its review and investigation of the other and
the other’s business (as contemplated by Paragraph 5 below);

(c) As of the Closing, there shall not be pending any litigation to which FTME,
any of the FitMedia Shareholder, Anhui Runji or the Shareholder is a party and
which is reasonably likely to have a material adverse effect on the businesses
of FTME or Anhui Runji, as applicable, or the proposed Share Exchange;

(d) As of the Closing, FTME shall have no liabilities;

(e) As of the Closing, the total outstanding capital stock of FTME shall consist
of 78,832,064 shares of common stock, and there shall be no options, warrants,
employee compensation or other rights to issue common stock or preferred stock
issued or outstanding.

(f) As of the Closing, the common stock of FTME shall be listed for quotation on
the OTCBB;

--------------------------------------------------------------------------------

FitMedia Inc.
September 7, 2007
Page 3


(g) FTME shall have filed with the SEC and mailed to its shareholders of record
ten days prior to Closing an information statement pursuant to SEC Rule 14f-1,
and ten days shall have passed since the date on which it was mailed to the
shareholders of record.

(h) Prior to Closing, Anhui Runji shall have delivered to FTME the financial
statements, with a report of Anhui Runji’s independent registered public
accountant, and other information required for inclusion in the Current Report
that FTME will file with the Securities and Exchange Commission within four
business days after the Closing;

(i) At or prior to the Closing the Board of Directors of FTME shall have elected
to the Board such persons as the Anhui Runji shall designate, and at the Closing
the prior members of the Board shall resign from the Board.

(j) At the Closing, the FitMedia Shareholder and the Shareholder shall complete
the transactions contemplated in the Stock Purchase Agreement;

(k) There shall not be any change in, or effect on, either of FTME’s or Anhui
Runji’s assets, financial condition, operating results, customer and employee
relations, or business prospects or the financial statements theretofore
supplied by FTME or Anhui Runji which is, or may reasonably be expected to be,
materially adverse to the respective business, operations (as now conducted),
assets, prospects or condition, financial or otherwise, of FTME and Anhui Runji
or to the proposed Share Exchange.

(l) Anhui Runji shall have delivered to the FitMedia Shareholder at Closing an
opinion of reputable Chinese counsel to the effect that the transactions
contemplated by the Stock Purchase Agreement and the Share Exchange Agreement do
not violate any laws, rules or policies of the government of the People’s
Republic of China.

4. Business Review. From and after the date on which this LOI has been fully
executed (hereinafter referred to as the “Effective Date”) and continuing
through the execution of the Share Exchange Agreement and until the Closing,
each of FTME and Anhui Runji will be permitted to conduct a full and complete
review and investigation, including legal and financial audits, of the business
and affairs of the other, and to obtain such information as may be necessary or
desirable to permit it to investigate the other’s business, including, without
limitation, documentation of its product licenses, agreements, office leases,
patents, copyrights, trade secrets, technology licenses and agreements with
vendors and customers. Each of FTME and Anhui Runji agrees to give the other and
the other’s counsel, accountants, consultants and representatives full access
during normal business hours to all of its premises and all of its files,
records, contracts and other documents and properties as the other or its
counsel, accountants, consultants or representatives may reasonably request.

5. Exclusivity. Recognizing that the investigations contemplated in the
foregoing paragraph, and the drafting of the Share Exchange Agreement, will
require Anhui Runji and FTME to expend significant time and expense, and to
induce Anhui Runji and FTME to commence such review and drafting, each of FTME,
and Anhui Runji and the Shareholder agrees that between the date of execution of
this LOI and the Termination Date (as defined below), except as contemplated
herein,

--------------------------------------------------------------------------------

FitMedia Inc.
September 7, 2007
Page 4


neither it nor its directors, officers, representatives or other agents will
encourage any offers from, solicit, encourage or initiate any discussions with,
engage in negotiations with, or provide any information to, any person, entity
or group concerning any proposed or actual merger, share exchange, sale of
substantial assets or similar transaction involving it or any proposed or actual
sale of any of its capital stock.

6. Confidentiality. Neither FTME nor Anhui Runji will, nor will it permit any of
its directors, officers, employees, agents, or representatives to, use for any
purpose (other than evaluation of the transactions contemplated hereby) or
disclose to any third parties, any “Confidential Information” regarding the
other. Confidential Information regarding FTME or Anhui Runji shall consist of
information obtained directly or indirectly from it in connection with the
transactions contemplated herein, but shall not include: (a) any information
that already had become or later becomes publicly available; (b) any information
that already had been or later is lawfully developed or obtained by the party
receiving the information from independent sources; (c) any information the
disclosure of which is required by law. If this LOI is terminated or the Share
Exchange is not consummated for any other reason, each of Anhui Runji and FTME
agrees to return or destroy all documents (including documents stored in
electronic media) containing or reflecting Confidential Information regarding
the other.

7. Fees and Expenses. Each party shall be responsible for payment of the fees
and expenses that it incurs in connection with the transactions contemplated by
this LOI. Each party represents and warrants to the other that no investment
banker, broker or finder has been involved in the transactions contemplated
herein.

8. Publicity. No party hereto shall make any public announcement regarding the
transactions contemplated hereby without the other party’s prior written
approval. The parties will, however, issue a mutually agreeable press release
announcing the execution of the Share Exchange Agreement, and FTME will make
such filings with the Securities and Exchange Commission as its counsel
recommends.

9. Binding Effect. Although this LOI summarizes many of the major terms of the
proposed transaction, the provisions of the first four paragraphs of this LOI
are not intended to be, and shall not be, legally binding upon the parties. The
provisions of paragraphs 5 through 9, and paragraphs 11 and 12 are intended to
be, and shall be, legally binding upon the parties. This LOI may be signed in
two or more counterparts, any one of which need not contain the signature of
more than one party, but all such counterparts taken together will constitute
one and the same instrument.

11. Non-Refundable Fee. The parties agree that Anhui Runji and/or the
Shareholder shall promptly deliver to FitMedia a non-refundable fee within seven
days of signing of this LOI in the amount of $50,000. The fee shall be released
to FitMedia and shall be refundable if, and only if, Anhui Runji and/or the
Shareholder fail to consummate the transactions contemplated hereby by October
31, 2007 because:

 * FMTE has delayed or prevented the consummation of the transactions
   contemplated hereby by refusing or neglecting to take the necessary actions
   to complete the transaction; or

--------------------------------------------------------------------------------

FitMedia Inc.
September 7, 2007
Page 5


 * If either the Shareholder or Anhui Runji, upon notice delivered to FTME on or
   before the Due Diligence Deadline, stating that it or they are not satisfied
   with their review and investigation of FTME’s business.

12. Termination. This LOI may be terminated by the respective parties upon
written notice in any of the following circumstances: i) by either FTME or the
Shareholder, upon notice delivered on or before the Due Diligence Deadline,
stating that it or they are not satisfied with its review and investigation of
the other party’s business; ii) by either party, if the Stock Purchase Agreement
and Share Exchange Agreement have not been signed on or before the Due Diligence
Deadline; (iii) by FTME, if $490,000, representing the balance of the full
purchase price for the Affiliate Shares has not been deposited by or on behalf
of Anhui Runji and/or the Shareholder to the trust account of the counsel for
Anhui Runji to be held in escrow pending the Closing, or (iii) by either party,
if the Closing has not occurred on or prior to October 31, 2007 (the “Final
Closing Date”). The date on which such notice of termination is received shall
be the “Termination Date.” Each of FTME, Anhui Runji and the Shareholder and
agrees that, following the termination of this LOI pursuant to its terms, all
Confidential Information obtained from the other will be promptly returned to or
destroyed, with such destruction certified by one of its officers.

--------------------------------------------------------------------------------

FitMedia Inc.
September 7, 2007
Page 6


13. Extension of Termination. The Final Closing Date may be extended by 30 days
by Anhui Runji and/or the Shareholder by delivering to FitMedia an additional
non-refundable fee on or prior to the Final Closing Date in the amount of an
additional $60,000. Only one-half of the $60,000 fee shall be creditable to the
purchase price. In addition, the $60,000 fee shall not be released to FitMedia
and shall be refundable if, and only if, Anhui Runji and/or the Shareholder fail
to consummate the transactions contemplated hereby by November 30, 2007 because:

 * FMTE has delayed or prevented the consummation of the transactions
   contemplated hereby by refusing or neglecting to take the necessary actions
   to complete the transaction.

     If the foregoing accurately summarizes our understanding, we request that
you approve this LOI, returning a signed and dated copy to us.

  Very truly yours,   Mr. Zhao Shou Ren (趙守仁)       /s/ Zhao Shou Ren   (In His
Individual Capacity )

Accepted and Agreed To:

FITMEDIA INC.

 

By      /s/ Timothy Crottey
____________________________________
Name: Timothy Crottey Title: President & Chief Executive Officer

TIMOTHY CROTTEY

     /s/ Timothy Crottey
_______________________________________
(In His Individual Capacity)

--------------------------------------------------------------------------------